Title: To Thomas Jefferson from David Higginbotham, 17 January 1822
From: Higginbotham, David
To: Jefferson, Thomas


Dear Sir
Morven
17th Jany 1822
It has now been some time since I have had any conversation with you on the Subject of your debts to me, and as I am an want of the money will you be so good as to write me at your earliest convnce, when you Should you can count in paying it with certainly I no the dificulty of the times, and this has caused me to put of applying to you sooner the debt with Int is now little short of $4,000I am Dear sirD. H.